DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated in the previous rejection, insertion of an additional touch time period would increase the sampling rate and therefore increase a touch resolution.  Furthermore, as DING and FANG are analogous, provisioning of sampling time as taught by FANG would be obvious to one of ordinary skill in the art based on known techniques at the time.
In response to applicant's argument that in-cell touch screen of the secondary reference cannot perform a touch-sense operation during a display period (see page of the remarks), the test for obviousness is not whether the features of a secondary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-8, 13, 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DING et al (US 2016/0018938) in view of FANG (US 2014/0071062) and CHANG et al (US 2017/0139523).
Regarding claim 1, DING discloses Regarding claim 1, DING discloses a driving method of a touch display panel (abstract), the touch display panel comprising a plurality of regions, each of the plurality of regions comprising a regional electrode, the driving method comprising: one frame time comprising a plurality of display time periods, during each of the plurality of display time periods, the plurality of regions comprising a display region performing display during the display time period, and a region other than the display region performing display during the display time period being a non-display region not performing display, the display region during the display time period comprising at least one region of the plurality of regions (Figure 6; paragraph 7-16); and during each of the plurality of display time periods, applying a display signal to the regional electrode of the display region during the display time 
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  DING further discloses wherein the display region varies depending on the display time period (paragraph 80-96; progressively enable display regions).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  DING further discloses wherein during at least one display time period, the touch signal is applied to the regional electrode of every non-display region during the display time period (Figure 2-4; paragraph 7-16).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  DING further discloses wherein the touch signal is applied to the regional electrode of every non-display region during each of the plurality of display time periods (Figure 2-4; paragraph 7-16).

Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of DING, FANG, and CHANG further discloses wherein the touch time period is inserted between every two adjacent display time periods (FANG – Figure 3-5).
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of DING, FANG, and CHANG further discloses wherein the touch signal is applied to the regional electrode of every region between every two adjacent display time periods (paragraph 11-13, 25-27).
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of DING, FANG, and CHANG further discloses wherein the one frame time comprises a first display time period and a last display time period, the touch time period is inserted before the first display time period or after the last display time period (FANG - Figure 3-5; paragraph 11-13, 25-27).
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  DING further discloses wherein during at least one display time period, the touch signal is applied to the regional electrode of every non-display region during the display time period (Figure 2-4; paragraph 80-105).

Regarding claim 16, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  DING further discloses wherein the touch signal is applied to the regional electrode of every non-display region during each of the plurality of display time periods (Figure 2-4; paragraph 80-105).
Regarding claim 17, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  DING further discloses wherein the touch signal is applied to the regional electrode of every non-display region during each of the plurality of display time periods (Figure 2-4; paragraph 80-105).
Regarding claim 18, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  DING further discloses wherein the touch signal is applied to the regional electrode of every non-display region during each of the plurality of display time periods (Figure 2-4; paragraph 80-105).
Regarding claim 20, DING discloses Regarding claim 1, DING discloses a driving method of a touch display panel (abstract), the touch display panel comprising a plurality of regions, each of the plurality of regions comprising a regional electrode, the driving method comprising: one frame time comprising a plurality of display time periods, during each of the plurality of display time periods, the plurality of regions comprising a display region performing display during the display time period, and a region other than the display region performing display during the display time period .	
Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DING et al (US 2016/0018938) DING et al (US 2016/0018938) in view of FANG (US 2014/0071062) and CHANG et al (US 2017/0139523) and further in view of TAKAHARA (US 2005/0168490).
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  DING further discloses wherein the regional electrode comprises a plurality of first electrodes insulated from each other, and the touch display panel is a display panel, the first electrode at the same time (paragraph 80-105).  However, the combination of DING, FANG, and CHANG does not expressly disclose the touch display panel is an organic light-emitting diode (OLED) display panel, a cathode of the OLED is used as the first electrode.  In a similar field of endeavor, TAKAHARA discloses display panel is an organic light-emitting diode (OLED) display panel, a cathode of the OLED is used as the first electrode (paragraph 9, 349-352, 381-386).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of DING, FANG, and CHANG to include the teachings of TAKAHARA, since the use of OLED is well known and conventional in the art and 
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of DING, FANG, and CHANG does not expressly disclose further comprising inputting different display signals to the regional electrodes of different regions during one frame time.  In a similar field of endeavor, TAKAHARA discloses further comprising inputting different display signals to the regional electrodes of different regions during one frame time (paragraph 463, 464).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of DING, FANG, and CHANG to include the teachings of TAKAHARA, since TAKAHARA states that such a modification would allow modification of signal characteristics based on attributes associated with an increased wiring length.  
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of DING, FANG, and TAKAHARA further discloses wherein each of the plurality of first electrodes of every regional electrode is connected to a first driving circuit through a first wire; and an absolute value of the display signal applied to every first electrode of each of the regional electrodes is increased as a length of the first wire connected thereto is increased (TAKAHARA – paragraph 463-464).  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DING et al (US 2016/0018938) in view of FANG (US 2014/0071062), CHANG et al (US 2017/0139523) and TAKAHARA (US 2005/0168490) and further in view of PARK et al (US 2016/0035279).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317.  The examiner can normally be reached on 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.